       Case 4:20-cr-06002-SAB     ECF No. 84     filed 04/06/20   PageID.227 Page 1 of 2




 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4   Attorney for Defendant
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         EASTERN DISTRICT OF WASHINGTON
                               The Honorable Stanley A. Bastian
 9
10   United States of America,
11                                  Plaintiff,         No. 4:20-cr-6002-SAB-1
12         v.                                          Motion to Expedite Hearing
13
     Jose M. Lopez Orduno,                            With Oral Argument
14                                                    April 14, 2020, 2:30 p.m.
                                 Defendant.
15
16          Jose M. Lopez Orduno hereby moves this court to consider on an expedited
17
     basis his separately-filed Motion for release from detention. Mr. Orduno respectfully
18
     requests that the Court bypass the standard hearing times set forth in Local Rule
19
20   7.1(h)(2)(a). The defense requests that the Court rules on an expedited basis for the
21   time-sensitive reasons discussed in the underlying motion for release. Counsel for the
22
     government has been contacted and is available to appear for a video conference on
23
     the date indicated.
24
25


     Motion to Expedite: 1
       Case 4:20-cr-06002-SAB      ECF No. 84     filed 04/06/20   PageID.228 Page 2 of 2




 1
 2   Dated: April 6, 2020.
 3
 4                                                 By s/ Jeremy B. Sporn
                                                      Jeremy B. Sporn
 5                                                    4779310, New York
                                                      Federal Defenders of Eastern
 6                                                    Washington and Idaho
 7                                                    306 East Chestnut Avenue
                                                      Yakima, Washington 98901
 8                                                    (509) 248-8920
                                                      Jeremy_Sporn@fd.org
 9
10                                   Certificate of Service
11         I hereby certify that on April 6, 2020, I electronically filed the foregoing with the
12   Clerk of the Court using the CM/ECF System which will send notification of such
13   filing to the following: Stephanie A. Van Marter, Assistant United States Attorney.
14
                                                   s/ Jeremy B. Sporn
15                                                 Jeremy B. Sporn
16
17
18
19
20
21
22
23
24
25


     Motion to Expedite: 2
